1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3       Plaintiff-Appellee,

 4 v.                                                                   NO. 29,137

 5 DARON CARPENTER,

 6       Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
 8 Stephen K. Quinn, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Hugh W. Dangler, Chief Public Defender
13 Eleanor Brogan, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                             MEMORANDUM OPINION

17 KENNEDY, Judge.

18       Defendant appeals his conviction for one count of possession of

19 methamphetamine. [MIO1] We issued a notice proposing to affirm and, pursuant to

20 an extension, Defendant has filed a timely memorandum in opposition. Having

21 considered the arguments raised by Defendant and remaining unpersuaded, we affirm.
 1        Defendant contends that there was insufficient evidence to convict him of

 2 possession of a controlled substance. [MIO 1, 3-5] He raises this contention pursuant

 3 to State v. Franklin, 78 N.M. 127, 129, 428 P.2d 982, 984 (1967), and State v. Boyer,

 4 103 N.M. 655, 658-60, 712 P.2d 1, 4-6 (Ct. App. 1985). [MIO 5]

 5        A sufficiency of the evidence review involves a two-step process. Initially, the

 6 evidence is viewed in the light most favorable to the verdict. Then the appellate court

 7 must make a legal determination of “whether the evidence viewed in this manner

 8 could justify a finding by any rational trier of fact that each element of the crime

 9 charged has been established beyond a reasonable doubt.” State v. Apodaca, 118

10 N.M. 762, 766, 887 P.2d 756, 760 (1994) (citations and internal quotations omitted).

11        In order to convict Defendant of possession of a controlled substance,

12 methamphetamine, the jury was required to find beyond a reasonable doubt that

13 Defendant had methamphetamine in his possession and that he knew it was

14 methamphetamine “or believed it to [be] some drug or other substance the possession

15 of which is regulated or prohibited by law[.]” [RP 85] See UJI 14-3102 NMRA; State

16 v. Smith, 104 N.M. 729, 730, 726 P.2d 883, 884 (Ct. App. 1986) (“Jury instructions

17 become the law of the case against which the sufficiency of the evidence is to be

18 measured.”). The jury was also instructed that:

19               A person is in possession of methamphetamine when he knows it
20        is on his person or in his presence, and he exercises control over it. Even

                                              2
 1        if the substance is not in his physical presence, he is in possession if he
 2        knows where it is, and he exercises control over it. Two or more people
 3        can have possession of a substance at the same time. A person's
 4        presence in the vicinity of the substance or his knowledge of the
 5        existence or the location of the substance, is not, by itself, possession.

 6 [RP 86] See UJI 14-3130 NMRA.

 7         In our notice of proposed summary disposition, we proposed to affirm based

 8 upon the evidence introduced at trial in support of the conviction. The officer testified

 9 that he pulled over a vehicle driven by Defendant for an expired registration sticker.

10 [MIO 1; DS 3] The officer ran a warrants check and a driver’s license inquiry and

11 discovered that Defendant had an outstanding warrant, and his driver’s license had

12 been revoked. [MIO 1; DS 3] Defendant was arrested and while performing a search

13 incident to arrest, the officer found a small glass bottle with white powder in

14 Defendant’s pants pocket. [MIO 1-2; DS 3] A field test indicated that the powder

15 tested positive for methamphetamine. [MIO 2; DS 3] Defendant was taken to jail and

16 searched again. [MIO 2; DS 4] The search revealed a small baggie containing a white

17 substance that also tested positive for methamphetamine. [MIO 2; DS 4]

18        Viewing the foregoing evidence in the light most favorable to the jury’s verdict,

19 and disregarding all evidence and inferences to the contrary, the evidence



20 reviewed above is sufficient to support Defendant’s conviction for possession of a


                                               3
1 controlled substance to-wit: methamphetamine.

2 CONCLUSION

3       For the reasons discussed in this opinion and those set forth in our notice of

4 proposed summary affirmance, we affirm Defendant’s conviction.

5       IT IS SO ORDERED.



6                                       ___________________________________
7                                       RODERICK T. KENNEDY, Judge

8 WE CONCUR:



 9 ___________________________
10 MICHAEL D. BUSTAMANTE, Judge



11 ___________________________
12 MICHAEL E. VIGIL, Judge




                                           4